                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                            101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                         (410) 962-7780
                                                                                     Fax (410) 962-1812


                                                     January 4, 2019

    LETTER TO COUNSEL

            RE:     Class Produce Group, LLC v. Harleysville Worcester Insurance Company,
                    Civil No. SAG-16-3431

    Dear Counsel:

           This case has been referred to me, by consent of the parties, for all proceedings and the
    entry of judgment, in accordance with 28 U.S.C. § 636(c). ECF 60. I have reviewed Plaintiff
    Class Produce Group, LLC’s (“CPG”) Motion for Reconsideration of this Court’s November 5,
    2018 Memorandum and Order, Defendant Harleysville Worcester Insurance Company’s
    (“Harleysville”) Opposition, and CPG’s Reply. ECF 104, 105, 107. I find that no hearing is
    necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, CPG’s Motion for
    Reconsideration will be DENIED.

             As background, CPG filed a Motion for Leave to File a Second Amended Complaint on
    September 25, 2018, seeking to “clarify its position with regard to CPG’s obligations under the
    Lease to remediate, repair, and clean up any damage caused by its operations in it leased space.”
    ECF 89-1 at 4. Harleysville opposed the Motion. ECF 92. On November 5, 2018, this Court
    issued an Order denying CPG’s Motion (“the Order”), finding that, given the posture of the case
    and the nature of the proposed amendments, granting CPG leave to file a Second Amended
    Complaint would be prejudicial to Harleysville. ECF 100. On November 30, 2018, CPG filed its
    Motion for Reconsideration of the Order. ECF 104. Harleysville opposed CPG’s motion, arguing
    that it was untimely. ECF 105. CPG filed a Reply, arguing that the motion was timely because it
    was filed pursuant to Federal Rules of Civil Procedure 59 and 60.

            CPG argues that its motion is properly considered under Rules 59 and 60 because “the
    Court’s Order could be construed as denying CPG’s ability to continue the case under its claim for
    breach of contract by precluding the argument that the lease functions as Business Personal
    Property under the insurance policy.” ECF 107 at 4. However, the Order was not a final judgment.
    The Order did not adjudicate any of the claims asserted by CPG in its First Amended Complaint,
    and thus was not ripe for appeal. See ECF 100. Therefore, CPG’s motion is improperly styled as
    a motion to alter or amend under Rules 59 and 60. See Alston v. Branch Banking & Trust Co.,
    Case No. GJH-15-3100, 2017 WL 4124231, at * 3 (D. Md. Sept. 15, 2017) (explaining the
    inapplicability of Rules 59 and 60 to an order dismissing in part a plaintiff’s claim because it was
    not a final judgment); Letren v. Experian Info Solutions, Inc., No. 8:14-cv-03957-TDC, 2016 U.S.
Dist. LEXIS 189768, at *4 (D. Md. Aug. 1, 2016) (“Under the plain language of Rule 54, then, an
order that resolves some but not all claims in a case . . . cannot be a ‘judgment’ because such an
order is expressly one that the issuing court may revise ‘at any time’ before the entry of judgment
on all the claims in the case.”) (citing 28 U.S.C. § 1291). Instead, CPG’s motion is a motion to
reconsider, which, under Local Rule 105.10, “shall be filed with the Clerk not later than fourteen
(14) days after entry of the order.” Loc. R. 105.10 (D. Md. 2018).

        Per the local rule, CPG had fourteen days from November 5, 2018 to seek reconsideration
of the Order, but failed to do so until November 30, 2018. ECF 104; Loc. R. 105.10; see Smith v
McGraw, Civil Action No. 10-cv-02310-AW, 2012 WL 603238, at *4 (D. Md. Feb. 23, 2012)
(finding untimely Plaintiff’s Motion for Reconsideration of the court’s order denying Plaintiff’s
Motion for Leave to File a Third Amended Complaint because it was filed later than fourteen days
after the entry of the order). CPG has provided no explanation for its late filing. Accordingly,
CPG’s motion must be denied as untimely.

       Even if CPG’s motion were timely, CPG has not established grounds for this Court to
reconsider its Order. Under Local Rule 105.10, similar to the standard for relief under Federal
Rule of Civil Procedure 59(e), “[a] motion for reconsideration is appropriate [1] to ‘correct
manifest errors of law or fact or [2] to present newly discovered evidence,’ or [3] where there has
been an intervening change in controlling law.” Potter v. Potter, 199 F.R.D. 550, 552 n.1 (D. Md.
2001) (citing Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985), and Above the Belt, Inc.
v. Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). The grounds for reconsideration
are purposefully narrow to prevent the motion from being used to “‘ask the Court to rethink what
the Court had already thought through–rightly or wrongly.’” Potter, 199 F.R.D. at 552 (quoting
Above the Belt, 99 F.R.D. at 101). As Judge Grimm noted in Wonasue v. University of Maryland
Alumni Association, “[t]hese ‘rules of constraint . . . make sense when a district court is asked to
reconsider its own order’ because ‘[w]ere it otherwise, then there would be no conclusion to
motions practice, each motion becoming nothing more than the latest installment in a potentially
endless serial that would exhaust the resources of the parties and the court–not to mention its
patience.’” Civil No. PWG-11-3657, 2013 WL 6178041, at *1 (D. Md. Nov. 22, 2013) (quoting
Pinney v. Nokia, Inc., 402 F.3d 430, 452-53 (4th Cir. 2005)) (dicta) (internal quotations omitted).

        CPG does not suggest that any of the narrow grounds for reconsideration are met here.
Instead, CPG reiterates its arguments from its Motion for Leave to File a Second Amended
Complaint. ECF 104 at 3-7; ECF 107 at 7-12. CPG maintains that it “sought to clarify its
obligation under the lease for the flooded warehouse,” and that any proposed amendments would
not prejudice Harleysville. Id. The Order already addressed CPG’s arguments, and CPG has
provided no basis, in law or fact, for me to reconsider that Order.

     For the reasons discussed above, CPG’s Motion for Reconsideration, ECF 104, is
DENIED.


                                                 2
       Despite the informal nature of this letter, it will be flagged as an Opinion and docketed as
an Order.

                                                     Sincerely yours,

                                                             /s/

                                                     Stephanie A. Gallagher
                                                     United States Magistrate Judge




                                                3
